                                        Case 3:20-cv-09319-WHA Document 35 Filed 05/13/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   NORTEK HOME CONTROL HOLDINGS,
                                       LLC,
                                  11                                                        No. 20-09319-WHA
                                                      Petitioner,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                        ORDER GRANTING MOTION FOR
                                       AARON BAALBERGEN,                                    ATTORNEY'S FEES
                                  14
                                                      Respondent.
                                  15

                                  16

                                  17                                         INTRODUCTION

                                  18        In this latest installment of this business contract dispute, respondent seeks to recover,

                                  19   pursuant to a contractual provision, the attorney’s fees and costs it has incurred in confirming

                                  20   an arbitration award in its favor against respondent. Respondent has filed an opposition that

                                  21   does not address the fee request but only seeks to relitigate issues decided in the underlying

                                  22   arbitration. The fees and costs are reasonable. Therefore, the motion is GRANTED.

                                  23                                           STATEMENT

                                  24        A previous order described the history of this dispute (Dkt. No. 18). Briefly, in October

                                  25   2019, respondent Aaaron Baalbergen initiated an arbitration, pursuant to the parties’ share

                                  26   purchase agreement, against petitioner Nortek Home Control Holdings, LLC, in JAMS in San

                                  27   Francisco. Respondent claimed that petitioner owed him the third and final installment

                                  28
                                        Case 3:20-cv-09319-WHA Document 35 Filed 05/13/21 Page 2 of 5




                                   1   payment of $500,000 under the agreement. Respondent, through his counsel, agreed with

                                   2   petitioner on an arbitrator.

                                   3         The arbitration was held over four days in July 2020, via Zoom due to the pandemic.

                                   4   The transcription of the arbitration ran some 350 pages. The arbitrator heard from eight

                                   5   witnesses, including respondent twice, once in his case-in-chief, and again in rebuttal;

                                   6   respondent’s counsel cross-examined petitioner’s witnesses; the arbitrator saw hundreds of

                                   7   exhibits; the parties submitted trial briefs, presented opening statements, closing arguments,

                                   8   and closing briefs.

                                   9         The arbitrator found in favor of petitioner against respondent. She found that respondent

                                  10   had not performed under the agreement, which was a condition to petitioner’s duty to pay him

                                  11   the final installment payment. Pursuant to the agreement, the arbitrator awarded petitioner, as

                                  12   the prevailing party, $290,490.82 in fees and costs incurred in defending the arbitration.
Northern District of California
 United States District Court




                                  13         In October 2020, petitioner filed a petition to confirm the award in San Francisco

                                  14   Superior Court. Respondent removed the petition here, filed an opposition to the petition, and

                                  15   a counter-petition to vacate or modify the award. Respondent argued the arbitration should be

                                  16   vacated or modified because: (1) “the arbitrator refused to allow pertinent and material

                                  17   evidence”; (2) “the arbitrator exceeded her powers by rewriting the [agreement] to conform to

                                  18   her own subjective notions of equity”; and (3) “the arbitrator engaged in a manifest disregard

                                  19   of the controlling law by awarding fees and costs not recoverable under the applicable law”

                                  20   (Dkt. No. 4-1 at pp. 12–15). In support of those arguments, respondent submitted the transcript

                                  21   of the arbitration, nine exhibits which had been submitted to the arbitrator, the parties’

                                  22   arbitration witness lists, the parties’ closing briefs, the arbitrator’s interim award, petitioner’s

                                  23   request for fees from the arbitration, respondent’s response opposition thereto, and the

                                  24   arbitrator’s final award. Those exhibits totaled some 500 pages.

                                  25         Petitioner filed an opposition to respondent’s cross-petition to vacate or modify the

                                  26   arbitration award and in support of its original petition to confirm the arbitration award.

                                  27   Petitioner’s counsel filed a declaration with exhibits in support of confirming the award.

                                  28   Respondent filed a reply.
                                                                                         2
                                        Case 3:20-cv-09319-WHA Document 35 Filed 05/13/21 Page 3 of 5




                                   1        A February order confirmed the arbitration award, finding no error in the arbitration

                                   2   warranting vacatur or modification of the award under the standards of the Federal Arbitration

                                   3   Act. The February order vacated the hearing on the petition and cross-petition. Final

                                   4   judgment was entered in favor of petitioner against respondent in the amount of the arbitration

                                   5   award.

                                   6        On March 23, petitioner filed the instant motion to recover the reasonable fees and costs

                                   7   it has incurred in “the enforcement or collection of” the arbitration award, as provided by the

                                   8   agreement (Dkt. No. 4-4 at 25). While the instant motion for fees was pending, respondent’s

                                   9   counsel moved to withdraw and the parties stipulated to extend the time for respondent, to

                                  10   proceed pro se, to file an opposition to the motion for fees. An order granted respondent’s

                                  11   counsel’s motion to withdraw and the parties’ stipulation to extend time. Respondent has filed

                                  12   an opposition, complete with exhibits, and petitioner has filed a reply. A telephonic hearing
Northern District of California
 United States District Court




                                  13   was held on the motion.

                                  14                                               ANALYSIS

                                  15        “State law governs whether a party is entitled to attorney’s fees in diversity cases such as

                                  16   this one.” Lagstein v. Certain Underwriters at Lloyd’s of London, 725 F.3d 1050, 1056 (9th

                                  17   Cir. 2013).

                                  18        California Civil Code § 1717(a) provides:

                                  19                 In any action on a contract, where the contract specifically provides that
                                                     attorney’s fees and costs, which are incurred to enforce that contract, shall be
                                  20                 awarded either to one of the parties or to the prevailing party, then the party who
                                                     is determined to be the party prevailing on the contract . . . shall be entitled to
                                  21                 reasonable attorney’s fees in addition to other costs.
                                  22        Here, respondent initiated the arbitration pursuant to, and to enforce his rights under, the

                                  23   parties’ share purchase agreement. The arbitrator found petitioner to be the prevailing party on

                                  24   respondent’s contract claim and awarded petitioner its fees and costs pursuant to a provision in

                                  25   the agreement. The provision states, as relevant (Dkt. No. 4-4 at 25):

                                  26                 In the event of any arbitration regarding or arising from this
                                                     Agreement, the prevailing party, if any and as determined by the
                                  27                 arbitrator(s) in its/their sole discretion, shall be entitled to recover
                                                     its reasonable expenses, attorneys’ fees and costs incurred therein
                                  28                 or in the enforcement or collection of any award or order rendered
                                                                                         3
                                        Case 3:20-cv-09319-WHA Document 35 Filed 05/13/21 Page 4 of 5



                                                     therein.
                                   1
                                             An action to confirm or vacate an arbitration award which determined the parties’ rights
                                   2
                                       and obligations under a contract is an “action on a contract” for purposes of § 1717(a). See
                                   3
                                       Lafarge Conseils Et Etudes, S.A. v. Kaiser Cement & Gypsum Corp., 791 F.2d 1334, 1340 (9th
                                   4
                                       Cir. 1986).
                                   5
                                             Petitioner seeks a total of $36,312 in attorney’s fees and $2,574.59 in costs. The motion
                                   6
                                       is supported by a declaration from petitioner’s lead counsel. Counsel states that he is the
                                   7
                                       principal of the Dart Law firm and he has twenty years of experience practicing law in
                                   8
                                       California. Counsel Dart seeks fees based on a rate of $405/hour. Counsel Dart states he kept
                                   9
                                       “detailed and contemporaneous written billing records” but has not provided a copy of those
                                  10
                                       records with this motion (Dkt. No. 23-1 at). Petitioner also seeks to recover the fees for the
                                  11
                                       work of associate Katherine Page on this matter. Associate Page has more than a decade of
                                  12
Northern District of California




                                       experience practicing law in California. She billed at a rate of $250/hour.
 United States District Court




                                  13
                                             Counsel states that from October 2020 through February 2021, he worked 45.2 hours on
                                  14
                                       this case. That work included the briefing on the petition to confirm the award filed in the
                                  15
                                       Superior Court and the opposition to the cross-petition to vacate or modify the award filed
                                  16
                                       here. In addition, Associate Page billed 43.8 hours for the same period. At their respective
                                  17
                                       rates, Counsel Dart billed $18,306 and Associate Page billed $10,950 for a subtotal of $29,256
                                  18
                                       billed to petitioner for work in the October 2020–February 2021 period.
                                  19
                                             Counsel states that in March, he entered 8.2 hours and Associate Page entered 9.7 hours
                                  20
                                       for a subtotal of $5,746 in fees.
                                  21
                                             In addition, counsel seeks to recover fees for two hours of his time and two hours of
                                  22
                                       Associate Page’s time in drafting the reply to respondent’s opposition to this motion and to
                                  23
                                       prepare for the hearing for a subtotal of $1,310.
                                  24
                                             Petitioner also seeks to recover $2,574.59 in costs including filing fees and document
                                  25
                                       hosting services.
                                  26
                                             For his part, respondent has filed an opposition with more than 130 pages of exhibits
                                  27
                                       addressed to the underlying contract dispute and the subsequent arbitration, none of which is
                                  28
                                                                                       4
                                        Case 3:20-cv-09319-WHA Document 35 Filed 05/13/21 Page 5 of 5




                                   1   relevant to the instant motion. Respondent makes vague and unsupported accusations of fraud,

                                   2   perjury, and other misconduct but respondent made none of these arguments in his counter-

                                   3   petition to vacate the arbitration award and there was no evidence of such misconduct in the

                                   4   materials respondent submitted in support of his counter-petition. Moreover, the record of the

                                   5   arbitration indicates he made no such arguments to the arbitrator either. Respondent makes no

                                   6   significant argument in opposition to the instant motion.

                                   7        The attorneys’ hourly rates and time expended are reasonable, as are the costs.

                                   8                                          CONCLUSION

                                   9        Therefore, petitioner’s motion for attorney’s fees and costs is GRANTED. Petitioner

                                  10   Nortek shall recover $38,886.59 in fees and costs from respondent Baalbergen.

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14        IT IS SO ORDERED.

                                  15

                                  16   Dated: May 13, 2021

                                  17

                                  18
                                                                                              WILLIAM ALSUP
                                  19                                                          UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
